UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-3936 ORBIT INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 11-1826363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 80 Cabot Court, Hauppauge, New York (Address of principal executive offices) (Zip Code) 631-435-8300 (Registrant's telephone number, including area code) N/A (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Registration S-T §232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 4,732,695shares of common stock, par value $.10, as of November 14, 2011. 1 INDEX Page No. Part I. Financial Information: Item 1 - Financial Statements: Condensed Consolidated Balance Sheets - September 30, 2011(unaudited) and December 31, 2010 3-4 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 6-7 Notes to Condensed Consolidated Financial Statements (unaudited) 8-17 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 18-29 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. - Controls and Procedures 30 Part II. Other Information: Item 1 – Legal Proceedings 31 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 – Defaults Under Senior Securities 31 Item 4 – (Removed and Reserved) 31 Item 5 – Other Information 31 Item 6 - Exhibits 31 Signatures 32 Exhibits
